         Case 2:18-cr-00404-JMV Document 26 Filed 01/04/21 Page 1 of 2 PageID: 66
                                UNITED STATES DISTRICT COURT
                                           PROBATION OFFICE
                                     DISTRICT OF NEW JERSEY
   SUSAN M. SMALLEY                                                                   U.S. COURTHOUSE
CHIEF U.S. PROBATION OFFICER                                                           50 WALNUT ST.
                                              January 4, 2021                             ROOM 1001
                                                                                      NEWARK, NJ 07102
                                                                                         (973) 645-6161
                                                                                      FAX: (973) 645-2155

                                                                                      www.njp.uscourts.gov



     The Honorable John M. Vazquez
     United States District Judge
     Martin Luther King Jr. Federal Building & Courthouse
     50 Walnut Street
     Newark, New Jersey 07102
                                                       RE: Brent Stone
                                                       Dkt. No: 2:18-CR-00404
                                                       Request for Court’s Position on Medical
                                                       Marijuana

     Dear Judge Vazquez:

     Reference is made to the above-named offender who was sentenced by the Honorable William H.
     Walls on April 9, 2019, to a 23-month term of imprisonment to be followed by a 3-year term of
     supervised release for the offense of Possession of a Firearm by a Convicted Felon. The Court also
     ordered special conditions of drug testing and treatment, life skills/education, and supporting
     dependents. Mr. Stone’s term of supervised release is scheduled to expire on October 12, 2023.

     We are now writing to inform Your Honor that Mr. Stone was prescribed medicinal marijuana on
     October 8, 2020, by Dr. David Boguslavsky to treat anxiety. A copy of his medical record is
     attached to this letter for the Court’s review.

     At this time, our office is respectfully requesting the Court’s position on Mr. Stone’s use of
     medicinal marijuana. Should Your Honor have any questions, or concerns, please contact the
     undersigned at 973-986-0623.


                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer

                                                         Maria Goodwater/SGM

                                                         By: Maria D. Goodwater
                                                             U.S. Probation Officer
   Case 2:18-cr-00404-JMV Document 26 Filed 01/04/21 Page 2 of 2 PageID: 67
                                                                                                             Page 2


/mdg
APPROVED:

Suzanne Golda-Martinez 01/04/2021
SUZANNE GOLDA-MARTINEZ                                 Date

Supervising U.S. Probation Officer

--------------------------------------------------------------------------------------------------------------------

( X ) Medical Marijuana Use Approved
( ) Medical Marijuana Use Denied




         1/4/2021
